ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Chris and Kelli Cox                           )      ASBCA Nos. 60873, 61338, 61521
                                              )
Under Contract No. DACA67-5-l l-390           )

APPEARANCE FOR THE APPELLANT:                        Scott Milburn, Esq.
                                                      Advocates Law Group, PLLC
                                                      Issaquah, WA

APPEARANCES FOR THE GOVERNMENT:                      Michael P. Goodman, Esq.
                                                      Engineer Chief Trial Attorney
                                                     Melissa M. Head, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Omaha

                                ORDER OF DISMISSAL

       These appeals have settled, and by motion filed on June 21, 2018, appellant moved
for their dismissal with prejudice. Accordingly, these appeals are dismissed from the
Board's docket with prejudice.

       Dated: June 22, 2018

                                                     ~~~/
                                                  J. REID PROUTY
                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60873, 61338, 61521, Appeals of
Chris and Kelli Cox, rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals